RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 rejections of the claims made of record in the office action mailed on 07/24/2020 have been withdrawn due to Applicant’s amendment in the response filed 11/24/2020.
The 35 U.S.C. §103 rejections of the claims made of record in the office action mailed on 07/24/2020 have been withdrawn due to Applicant’s amendment in the response filed 11/24/2020.
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-7, 10 and 12-13 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okimura et al. (WO 2016/047289).
Regarding claims 1-2, 6 and 13, Okimura et al. teaches an adhesive composition comprising a modified polyolefin resin and an epoxy resin. (page 2, 3rd paragraph). The modified polyolefin resin comprises a carboxylic modified polyolefin and the epoxy resin is a polyfunctional epoxy resin including bispohenol A or F type epoxy resins and diglycidyl ether or ester derivatives th paragraph and page 5, 6th full paragraph). The adhesive composition may further include silane coupling agents (page 7, 5th paragraph), solvents (page 7, 8th paragraph), resin stabilizier (page 3, 5th full paragraph) and an inorganic filler or a pigment (page 6, 2nd full paragraph). Okimura et al. further teaches inclusion of an imidazole curing catalyst. (page 6, last paragraph and page 7, 3rd paragraph).
Regarding claims 3-5, the content of the epoxy resins is 1 to 20 parts with respect to 100 parts of modified polyolefin resin (page 3, 3rd paragraph) and the content of the curing catalyst should be 1 to 10 parts with respect to 100 parts of the epoxy resin. (page 7, 4th paragraph). The relative amounts of each of the adhesive components is therefore 100 parts modified polyoefin, 1 to 20 parts polyfunctional epoxy resin and 0.01 to 0.2 parts curing catalyst, which would mean the content of the polyolefin is 83% (100/(100+20+0.2)) to 99% (100/(100+1+0.01)) by weight of the adhesive composition.
Regarding claims 7 and 10, the adhesive is applied under heat and pressure to a laminate material (page 10, 3rd paragraph) and would therefore be thermosetting. The adhesive may be laminated between two release films (page 8, 6th paragraph).
Regarding claim 12, the imidazole components include 2-phenylimidazole, 2-methylimidazole and 2-heptadecylimidazole. (page 7, 3rd paragraph).

Claim Rejections - 35 USC § 103
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okimura et al. (WO 2016/047289) in view of Fujita et al. (U.S. App. Pub. No. 2009/0026934).
Okimura et al. is relied upon as described in the rejection of claim 1, above.
Fujita et al. is directed to adhesive encapsulating composition for use in organic electroluminescence devices comprising an adhesive layer and having a gas barrier layer bonded thereto. (Abstract and par. [0064]). Fujita et al. teaches that gas and water vapor permeation is a concern for these types of devices as the result of operation of the device and that a encapsulation type barrier is needed such as the one disclosed in Fujita et al. (par. [0004] and [0008]).
It would have been obvious to one of ordinary skill in the art to provide a gas barrier layer on a surface of the adhesive composition of Fujimura et al.
One of ordinary skill in the art would have found it obvious to apply a gas barrier layer on the surface of the adhesive composition of Fujimura et al. in order to manufacture an adhesive sealing composition useful as an electroluminescent device for preventing permeation of moisture and other gases.

Regarding claim 9, the gas barrier layer may be a resin film material. (par. [0100]).
Regarding claims 10-11, Fujita et al. teaches using the adhesive and barrier layer as a sealant in an organic electroluminescent device. (Abstract).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 11/24/2020 regarding the 35 U.S.C. §102 and 103 rejections made of record in the office action mailed on 07/24/2020 have been considered but are moot due to the new grounds of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        02/12/2021